Case 1:18-cr-00253-JRS-MJD Document 63 Filed 11/05/19 Page 1 of 1 PageID #: 218



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )     No. 1:18-cr-00253-JRS-MJD
                                             )
TYREE HARPER,                                ) -01
                                             )
                          Defendant.         )

             ENTRY SETTING PLEA AND SENTENCING HEARING

       Defendant Tyree Harper has entered a petition to enter a plea of guilty and

plea agreement [57] in the above-referenced cause. The plea will be taken and

sentencing held on December 4, 2019 at 9:00 a.m. (EDT) in Room 246, U.S.

Courthouse, 46 E. Ohio Street, Indianapolis, Indiana. Any sentencing memoranda

and/or supporting exhibits shall be filed by November 27, 2019.



 Date: 11/5/2019


Distribution:

Scott Allen DeVries
DEVRIES LAW OFFICE
sdevries@devries-law.com

C. Ryan Finlen
UNITED STATES ATTORNEY'S OFFICE/U.S. DEPARTMENT OF JUST
ryan.finlen@usdoj.gov

Stephen G. Gray
ATTORNEY AT LAW
misstuffy@aol.com
